Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-cv-24047-MGC


  YOLAISY PEREZ,
      Plaintiff,
  v.

  CITY OF HIALEAH, et al.,
        Defendants.
  _________________________/

                      PLAINTIFF’S RESPONSE IN OPPOSITION TO
                       CITY OF HIALEAH’S MOTION TO DISMISS

         COMES NOW, the Plaintiff, Yolaisy Perez, by and through her undersigned counsel
  and pursuant to rule 7.1(c) of the Local Rules of the Southern District of Florida, and hereby
  files her Response in Opposition to Defendant City of Hialeah’s Motion to Dismiss [DE 20],
  and states:
  I.     Introduction and Background
         1.     “The very purpose of [42 U.S.C.] § 1983 was to interpose the federal courts
  between the States and the people, as guardians of the people’s federal rights—to protect the
  people from unconstitutional action under color of state law.” Mitchum v. Foster, 407 U.S.
  225, 242 (1972) (citations omitted).
         2.     In the early morning of October 1, 2017, a City of Hialeah (“Hialeah” or the
  “City”) police officer (co-Defendant Hernandez) initiated what should have been a routine
  traffic stop, setting in motion a series of events that, taken together, caused the unjust and
  untimely—and thoroughly avoidable—death of Lester Jesus Machado (the Plaintiff’s son).
  (Compl. [DE 1] ¶ 24.) During the stop, Machado left the scene. (Id.) Hialeah police then
  began a high-speed vehicle chase, during which they shot at Machado at least once. (Id.)
         3.     A sergeant called off the chase. (Id. ¶ 25.) However, for reasons unknown,
  Defendant Luis countermanded the call-off order and continued the chase personally. (Id.)
  Luis rammed Machado’s vehicle with his own, causing Machado to lose control and to crash.
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 2 of 8



  (Id.) In spite of Machado presenting no risk of harm to anyone after crashing, Hialeah officers
  nonetheless unleashed a fusillade of bullets, senselessly killing Machado. (Id.)
         4.     Perez, as personal representative of her deceased son’s estate, has brought suit
  against the City and the officers involved. Against the City, Perez brings claims for violation
  of civil rights under section 1983 (id. ¶¶ 40-64) and for wrongful death under Florida law (id.
  ¶¶ 73-85). The City filed a Motion to Dismiss (the “Motion” or “Mot.” [DE 20]), alleging
  that Perez has failed to state a claim against the City. As explained herein, the City’s Motion
  is due to be denied.
  II.    Standard of Decision for Motions to Dismiss
         5.     Rule 8 requires a short and plain statement showing that the claimant is entitled
  to relief. Fed. R. Civ. P. 8. A complaint must contain sufficient factual allegations to present
  a plausible claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). When deciding
  a motion to dismiss, a court must take as true all well-pleaded allegations in the complaint
  and view them and all reasonable inferences in the light most favorable to the plaintiff.
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556, 570). Pleadings
  must be construed liberally, “so as to do justice.” Fed. R. Civ. P. 8(e). A complaint “survives
  a motion to dismiss ‘even if it strikes a savvy judge that actual proof… is improbable[] and
  that recovery is very remote and unlikely.’” Five for Entm’t S.A. v. Rodriguez, 877 F. Supp. 2d
  1321, 1326 (S.D. Fla. 2012) (quoting Twombly, 550 U.S. at 556). Any doubts about the
  sufficiency of a complaint must be resolved in the plaintiff’s favor. Olson v. Barrett, No. 6:13-
  cv-1886-Orl-40KRS, 2015 WL 1277933, at *5 (M.D. Fla. Mar. 20, 2015) (citing Hunnings v.
  Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994)).
  III.   Argument
         A.     Count I States a Claim for Municipal Liability under Monell
         6.     Municipalities may be held liable for civil rights violations under section 1983
  when an official policy or governmental custom causes the deprivation at issue. Monell v.
  Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978). Whether based on official policy or unofficial
  custom, for liability to attach, the policy or custom must be the “‘moving force behind the
  constitutional deprivation.’” Fundiller v. City of Cooper City, 777 F.2d 1436, 1442 (11th Cir.
  1985) (quoting City of Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985) (internal quotation and
  citation omitted)). “The Supreme Court has defined… ‘custom’ to include ‘persistent and
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 3 of 8



  wide-spread… practice…’ and ‘deeply embedded traditional ways of carrying out policy.’”
  Id. (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-68 (1970)).
                 1.     Perez Alleged a Pattern or Practice of Civil Rights Violations
         7.      The City contends that Perez failed properly to allege sufficient, similar past
  incidents. (Mot. [DE 20] at 4-5.) Specifically, the City complains that none of the incidents
  Perez alleged to show a pattern or practice involved high speed chases or shootings. (Id. at
  4.) The City relies heavily on Gold v. City of Miami, 151 F.3d 1346 (11th Cir. 1998).
         8.      The City’s reliance on Gold is misplaced. In Gold, after making a brief comment
  regarding what he felt was Miami police failing properly to do their duty, the plaintiff was
  arrested for disorderly conduct. 151 F.3d at 1348. The plaintiff was placed in handcuffs,
  allegedly too tightly, resulting in minor injury. Id. The plaintiff brought suit against the City
  of Miami for false arrest under state law and, as federal claims, violation of civil rights by the
  use of excessive force and arrest without probable cause. Id. at 1347. The case was tried to a
  jury, which returned a verdict for the plaintiff. Id. The Eleventh Circuit reversed as to the
  federal claims, holding that the plaintiff had failed to present evidence of a pattern or practice
  on the part of the City of Miami. Id. at 1349.
         9.      Here, the City argues that Perez, like the plaintiff in Gold, failed to plead
  sufficient facts of a pattern or practice to support municipal liability. (Mot. [DE 20] at 5.)
  The City contends that Perez has not alleged any prior incidents relating to high speed chases
  or shootings. (Id.) The City also complains that Perez has not proved that the complaints of
  police misconduct she did allege had merit. (Id.) The City misrepresents both the facts here
  pleaded and the facts of Gold.
         10.     Perhaps the simplest distinction between Gold and this case is their differing
  procedural postures. Gold was an appeal after trial and jury verdict. 151 F.3d at 1347. The
  matter sub judice is at the pleading stage, with the Court deciding motions to dismiss. The
  discussion in Gold about establishing the merits of prior complaints of police misconduct was
  not a commentary on the plaintiff’s evidence; it could not have been, because the plaintiff
  there presented no evidence of prior complaints. See id. at 1351. Instead, the Eleventh Circuit
  was discussing the requirement of notice of misconduct for imposing municipal liability and
  the importance of proof of meritorious complaints to establish such notice. Id. That failing
  to prove meritorious prior complaints to establish the requisite notice to the municipality
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 4 of 8



  would be relevant to a case tried to a jury (both Gold and the case to which it cites, Brooks v.
  Scheib, 813 F.2d 1191, 1192 (11th Cir. 1987), were appeals after a jury verdict) does not impose
  a requirement of proof on this case at this stage. At the pleading stage, what may eventually
  be proved to the jury is not the question.           Perez has alleged incidents of prior police
  misconduct involving the use of excessive force.
         11.     The plaintiff in Gold sued, as relevant here, for excessive force and arrest
  without probable cause. 151 F.3d at 1347. The City of Miami conceded that the arrest lacked
  probable cause. Id. at 1348. With respect to his claim for excessive force, the Gold plaintiff
  did not present evidence of a pattern or practice of use of excessive force. Id. at 1351. Instead,
  he presented evidence of the number of arrests for disorderly conduct—without any evidence
  of false arrests or other constitutional violations. Id. The Eleventh Circuit held that this
  simply was insufficient evidence that the City of Miami had the notice needed for municipal
  liability. Id. at 1354.
         12.     In contrast, Perez here pleaded detailed factual allegations of prior incidents of
  the use of excessive force. (Compl. [DE 1] ¶¶ 27-37.) She further discussed more than 1,000
  pages of excessive force complaint documents (in which the City took corrective action only
  once) and Brady reports prepared by both the City and the State Attorney’s Office. (Id. ¶¶ 38-
  39.) The City complains that none of Perez’s allegations of prior misconduct involve high
  speed chases or shootings. (Mot. [DE 20] at 5.) The gravamen of the claims presented,
  however, is police use of excessive force. The City had notice of widespread constitutional
  violations by its officers, but took no remedial action—whether by re-training, better
  supervision, or discipline. Because the City took no action notwithstanding its notice of its
  officers using excessive force, that pattern took the force of a custom or practice of the City
  itself. Officers continue to use excessive force because they know—as shown by the City’s
  pattern or practice—that there will be no consequences from the City for the unconstitutional
  use of excessive force. Perez has pleaded allegations of prior misconduct sufficient to show
  that the City had or should have had the notice required for municipal liability.
                 2.         The City Miscomprehends Perez’s Allegations of Inadequate Training
         13.     The City takes issue with Perez’s claims of inadequate training and hiring.
  (Mot. [DE 20] at 6-8.) The City contends that Perez seeks merely to allege that there is a
  training program, amounting to a policy for which the City is responsible. (Id. at 6.) The City
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 5 of 8



  further asserts that it is the State of Florida, not the City, that sets minimum certification
  requirements for police officers. (Id. at 6-7.) And the City contests any claim for inadequate
  or improper hiring. (Id. at 8.)
         14.     The City’s contentions regarding inadequate hiring and the entity that sets
  minimum standards easily are dismissed. Although the Complaint does refer to deficiencies
  in the City’s hiring process, Perez is not at this time presenting a claim addressing the City’s
  hiring practices. The City’s protestation that the State sets the minimum requirements for
  police officer certification and continuing training is not relevant. Perez does not allege that
  the City furnished individuals who lacked the proper certification with badges and guns and
  set them loose on the public. Instead, Perez claims that, notwithstanding notice of its officers’
  use of excessive force, the City did not subject its officers to additional training on the use of
  force, to better supervision, or to discipline.
         15.     Rather than merely allege the existence of a training program and assert that
  such program thus is a policy for which the City is liable, Perez claims that the City’s failure
  to train, supervise, or discipline its officers, in the face of its notice of use of excessive force,
  is deliberate indifference to the rights of those with whom the City’s officers come into
  contact. See, e.g., City of Canton v. Harris, 489 U.S. 378, 387-88 (1989). Having notice of
  complaints of the use of excessive force by its officers, and failing to take remedial action, the
  City disregards the known or obvious consequences: police having a sense of impunity
  resulting in yet more incidents of excessive force, such as occurred in this case. See Connick v.
  Thompson, 563 U.S. 51, 61 (2011).
         16.     The City contends that Perez fails to allege specific training deficiencies. (Mot.
  [DE 20] at 7.) Perez does allege prior incidents, in response to which the City took no action.
  (Compl. [DE 1] ¶¶ 27-39.) After reviewing more than 1,000 pages of officer complaint
  documents, Perez alleges that the City took action only once, and, moreover, that at least four
  of the officers involved in the events giving rise to this case were involved in pending excessive
  force investigations. (Id. ¶¶ 38-39.) At least two of the officers mentioned in Perez’s
  allegations of prior misconduct were involved in more than one reported incident. (Id. ¶¶ 28
  & 25, 30 & 33.) Several of the incidents were viewed by witnesses, including other officers.
  As stated previously, the training deficiency alleged is the City’s failure to re-train, supervise,
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 6 of 8



  or discipline its officers in the incidents alleged, notwithstanding its notice of the officers’ use
  of excessive force.
         B.      Count III States a Claim for Wrongful Death
         17.     “[A] Florida municipality may be liable in respondeat superior or the tortious
  conduct of its employees.” Shehada v. Tavss, 965 F. Supp. 2d 1358 (S.D. Fla. 2013) (citing
  Fla. Stat. § 768.28 (limited waiver of sovereign immunity); Richardson v. City of Pompano Beach,
  511 So. 2d 1121, 1123-24 (Fla. 4th DCA 1987)). Florida’s limited waiver of sovereign
  immunity applies only to operational (as opposed to discretionary) functions. Kaisner v. Kolb,
  543 So. 2d 732, 737 (Fla. 1989). Operational functions are those that are “not inherent in
  policy or planning but merely reflect[] a secondary decision as to how those polices or plans
  will be implemented.” Shehada, 965 F. Supp. 2d at 1376 (citing Cook v. Sheriff of Monroe County,
  402 F.3d 1092, 1118 (11th Cir. 2005)). There can be no question that the officers who shot
  Machado were carrying out an operational function as their actions do not involve policy or
  planning, but rather implementation. See Lewis v. City of St. Petersburg, 260 F.3d 1260, 1264
  (11th Cir. 2001) (quoting Kaisner, 543 So. 2d at 737) (“decision as to whether use of a firearm
  is necessary is ‘not necessary to or inherent in policy or planning,’ and ‘merely reflects a
  secondary decision as to how those policies or plans will be implemented’”). The City is thus
  not shielded by sovereign immunity in Perez’s state-law claim.
         18.     Nonetheless, the City contends that Perez fails to state a claim in her count for
  wrongful death under Florida law. (Mot. [DE 20] at 8-10.) The City argues that there is no
  cause of action for negligent use of excessive force. (Id. at 8-9.) The City also asserts sovereign
  immunity. (Id. at 9-10.) Neither argument is availing.
         19.     The City employs a strange reading of the Complaint in an attempt to avoid
  liability for Machado’s death at the hands of the City’s officers. (Id. at 8.) According to the
  City, because Perez alleged in her preliminary allegations that “the City’s ‘negligent use of
  excessive force’ resulted in violence against Machado,” there can be no claim for wrongful
  death against the City. (Id. (citing Compl. [DE 1] ¶ 9.)) The City’s representation of the
  Complaint is intentionally misleading. What Perez actually alleged was:
                 This suit asserts that the Defendants acted illegally, improperly, and
                 negligently in that the acts or omissions of the City, its police
                 department, and its police officers, [sic] created an atmosphere of
                 hostility and violence against citizens, including Machado, [sic] by
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 7 of 8



                 among other things, [sic] negligent use of excessive force, intentional
                 use of excessive force, conducting improper high speed chases involving
                 police vehicles, and failing to take remedial action in the face of
                 substantial evidence of a pattern or practice of excessive use of force by
                 City police officers.

  (Compl. [DE 1] ¶ 9.) The City’s selection of one phrase in an introductory paragraph
  incorporated into the claim for wrongful death does not mean that Perez has failed to state a
  claim. There is nothing inconsistent in Perez’s pleading. And even if there were, pleading in
  the alternative is permitted. See, e.g., Arcade Steam Laundry v. Bass, 159 So. 2d 915, 917 (Fla.
  2d DCA 1964). According to the City, the Complaint must be dismissed because Perez
  alleges that the officers negligently committed an intentional tort, but there is no cause of
  action for the negligent commission of an intentional tort. (Mot. [DE 20] at 8-9.) This
  argument ignores the specific allegations of Count III. In Count III, Perez alleges that the
  officers were acting within their employment as police officers for the City (Compl. [DE 1] ¶
  77), that the officers had a duty of reasonable care in carrying out their police duties (id. ¶ 79),
  that they carelessly and negligently breached their duty, causing Machado’s death (id. ¶ 80),
  and that the City is vicariously liable for the actions of the officers (id. ¶ 85). Much as the City
  may wish to recast Perez’s wrongful-death allegations and lash them to the claims for
  excessive force, that desire cannot change what Perez actually alleged in the Complaint.
         20.     Similarly, the City seeks to impart a gloss to imply that Perez alleges in Count
  III that the officers acted with malicious, willful, and reckless disregard for Machado’s human
  rights and safety. (Mot. [DE 20] at 9-10.) The problem, of course, is that Perez makes no
  such allegation or in the introductory allegations she incorporates therein. The words
  “malicious,” “willful,” and “reckless” do not appear in Count III nor in the introductory
  allegations.   The closest it comes is in paragraph 14, where Perez alleges deliberate
  indifference, but that term is clearly applicable to the section 1983 claims. (Should the Court
  find the deliberate indifference allegation from the introductory paragraphs too much, Perez
  would certainly be amenable to amending Count III to clarify that paragraphs 1 to 39, except
  paragraph 14, are incorporated.)
  IV.    Conclusion
         21.     The City’s Motion should be denied. The City has not shouldered its burden
  on moving to dismiss. Perez states a claim for municipal liability for violations of civil rights
Case 1:19-cv-24047-MGC Document 50 Entered on FLSD Docket 01/16/2020 Page 8 of 8



  under Monell and for wrongful death based on respondeat superior under Florida law. Should
  the Court agree with any of the City’s arguments, any dismissal should be without prejudice.
  See, e.g., Bohringer v. Bayview Loan Servicing, LLC, 141 F. Supp. 3d 1229, 1245 (S.D. Fla. 2015)
  (quoting Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)).
  Dated January 16, 2020.                     Respectfully submitted,
                                              /s/ Domingo C. Rodriguez
                                              Domingo C. Rodriguez, Esq. (FBN 394645)
                                              domingo@rlomiami.com
                                              RODRIGUEZ LAW OFFICE, LLC
                                              95 Merrick Way, Suite 720
                                              Coral Gables, Florida 33134
                                              Tel: (305)774-1477 ~ Fax: (305)774-1705

                                              Roberto E. Pertierra, Esq. (FBN 616370)
                                              robertopertierra@gmail.com
                                              ROBERTO E. PERTIERRA, P.A.
                                              2655 LeJeune Road, Suite 1105
                                              Coral Gables, Florida 33134
